           Case 1:11-cv-09641-VEC Document 99 Filed 09/18/20       USDCPage
                                                                        SDNY1 of 1
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
UNITED STATES DISTRICT COURT                                       DATE FILED: 09/18/2020
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 CARLA ROMITA, ALLISON A. HEANEY as :
 TRUSTEES of the NEW YORK OIL HEATING :                        11-CV-9641 (VEC)
 INSURANCE FUND                                              :
                                                             :      ORDER
                 -against-                                   :
                                                             :
 LEONARD BALDARI and MICHAEL DAVID :
 HILLER,                                                     :
                                                             :
                                          Defendants.        :
 ----------------------------------------------------------- :
                                                             X
VALERIE CAPRONI, United States District Judge:

       WHEREAS the parties appeared at a status conference on September 18, 2020; and

       WHEREAS on May 28, 2014, Defense Counsel, Mr. Richards, filed a notice of

appearance on behalf of Defendants Leonard Baldari and Michael Hiller, Dkt. 36;

       IT IS HEREBY ORDERED that Mr. Richards will continue to represent both his clients,

unless and until a motion to withdraw is granted by this Court. Mr. Richards is encouraged to

contact the U.S. Attorney’s Office if he is having trouble reaching either of his clients.

       IT IS FURTHER ORDERED that any Motion for Summary Judgment is due on Friday,

November 6, 2020, a response is due Tuesday, December 1, 2020, and a reply is due Friday,

December 18, 2020.

       IT IS FURTHER ORDERED if the parties want a settlement conference with their

assigned Magistrate Judge, they may submit a joint letter requesting a referral.

SO ORDERED.

Dated: September 18, 2020
      New York, NY
                                                              ______________________________
                                                                    VALERIE CAPRONI
                                                                    United States District Judge
